Citation Nr: 0112555	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  94-07 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for arthritis of the feet.  

2.  Entitlement to a disability evaluation for the veteran's 
frostbite residuals of the feet in excess of 30 percent for 
the period prior to January 12, 1998.  

3.  Entitlement to an increased disability evaluation for the 
veteran's right foot frostbite residuals, currently evaluated 
as 30 percent disabling.  

4.  Entitlement to an increased disability evaluation for the 
veteran's left foot frostbite residuals, currently evaluated 
as 30 percent disabling.  


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1967.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 RO rating decision 
which denied an increased disability evaluation for the 
veteran's service-connected frostbite residuals of the feet.  
In January 1993, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for arthritis of the feet.  
In January 1994, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
February 1997, the veteran was afforded a hearing before the 
undersigned Member of the Board.  In July 1997, the Board 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for arthritis of the feet and denied an 
increased disability evaluation for his frostbite residuals 
of the feet.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 1997, the Vice-Chairman of the Board vacated the 
Board's July 1997 decision.  In February 1998, the Court 
vacated the July 1997 Board decision and remanded the 
veteran's claims to the Board for readjudication.  

In June 1998, the Board remanded the veteran's claims to the 
RO for additional action.  In January 1999, the RO, in 
pertinent part, granted separate 20 percent evaluations for 
the veteran's right foot frostbite residuals and left foot 
frostbite residuals; effectuated the awards as of January 12, 
1998; determined that the veteran had not submitted a 
well-grounded claim for peripheral neuropathy; and denied the 
claim.  In January 1999, the veteran's attorney submitted a 
notice of disagreement with the denial of service connection 
for peripheral neuropathy.  In July 1999, the RO increased 
the evaluations for the veteran's right foot frostbite 
residuals and left foot frostbite residuals from 20 to 30 
percent and effectuated the awards as of January 12, 1998.  
The veteran represents himself in the instant appeal.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claims for increased evaluations for his bilateral, right 
foot, and left foot frostbite residuals to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2000).  That 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (1996).  

In a February 1999 letter to United States President William 
J. Clinton, the veteran advanced that he recently had a 
"brain stem stroke related to my nerves and frostbite."  
The veteran may have submitted an informal claim of 
entitlement to service connection for cerebrovascular 
accident residuals.  It appears that the RO has not had an 
opportunity to act upon the claim.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Member of 
the Board cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2000).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


FINDINGS OF FACT

1.  In May 1989, the RO denied service connection for 
arthritis of the feet as the claimed disorder was not shown 
during active service or any time thereafter.  In December 
1989, the veteran submitted a notice of disagreement with the 
adverse decision.  

2.  In January 1990, the RO issued a statement of the case to 
the veteran and his accredited representative.  The veteran 
did not subsequently submit a substantive appeal from the 
denial of service connection.  

3.  The documentation submitted since the May 1989 rating 
decision is either cumulative or redundant; and by itself, or 
in connection with evidence previously assembled, is not so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.  

4.  Prior to January 12, 1998, the veteran's bilateral foot 
frostbite residuals were shown to be productive of no more 
than persistent moderate symptoms and no loss of a toe or any 
part thereof.  

5.  Between January 12, 1998 and August 12, 1998, the 
veteran's bilateral foot frostbite residuals were shown to be 
productive of no more than persistent moderate symptoms and 
no loss of a toe or any part thereof.  

6.  The August 13, 1998 amendment to 38 C.F.R. § 4.104, 
Diagnostic Code 7122 is more favorable to the veteran than 
the prior version of the regulation.  

7.  The veteran's right foot frostbite residuals have been 
shown to be manifested by pain, numbness, cold sensitivity, 
nail abnormalities, and locally impaired sensation.  

8.  The veteran's left foot frostbite residuals have been 
shown to be manifested by pain, numbness, cold sensitivity, 
nail abnormalities and locally impaired sensation.  

CONCLUSIONS OF LAW

1.  The May 1989 rating decision denying service connection 
for arthritis of the feet is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for arthritis of the feet 
has not been presented.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2000).  

2.  The criteria for an evaluation in excess of 30 percent 
for the veteran's frostbite residuals of the feet for the 
period prior to January 12, 1998 have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (1998).  

3.  The criteria for an evaluation in excess of the current 
30 percent for the veteran's right foot frostbite residuals 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2000).  

4.  The criteria for an evaluation in excess of the current 
30 percent for the veteran's left foot frostbite residuals 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the veteran's application to reopen his claim of 
entitlement to service connection for arthritis of the feet 
and increased evaluations for his frostbite residuals of the 
feet, the Board observes that the VA has secured or attempted 
to secure all relevant VA and private medical records to the 
extent possible.  There remains no issue as to the 
substantial completeness of the veteran's application and 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran has been advised 
of the evidence that would be necessary for him to 
substantiate his application and claims by the statements of 
the case, supplemental statements of the case, and the 
Board's remand instructions.  At the February 1997 hearing, 
the undersigned Member of the Board addressed the 
requirements to reopened a previously denied claim for 
service connection; explored the possibility of the existence 
of other relevant evidence; and held the record open for 
thirty days to allow for the submission of such evidence.  
This Board Member specifically informed the veteran that the 
Board Member believed that the veteran needed additional 
evidence and stated that he would inform the veteran of what 
was needed and what to submit.  He was informed that he 
should have evidence from a doctor, that the evidence should 
establish that he does, in fact, have arthritis and that the 
arthritis was either due to the period of service or a 
service connected disability or that it was manifest within 1 
year of separation from service.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Multiple VA examinations were conducted.  The 
resulting written reports have been incorporated into the 
claims files.  Personal hearings were conducted before both 
the RO and the Board.  The hearing transcripts were 
incorporated into the claims file.  Any duty imposed by VCAA, 
including a duty to assist and provide notification have been 
met.


I.  Arthritis of the Feet

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).  In reviewing an 
application to reopen a veteran's claim of entitlement to 
service connection, the VA must initially determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (2000) in order to have the prior final 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  If new 
and material evidence has been presented, the VA may then 
proceed to evaluate the merits of the claim.  


A.  Prior Final RO Decision

In May 1989, the RO denied service connection for arthritis 
of the feet as the claimed disorder was not shown during 
active service or any time thereafter.  In December 1989, the 
veteran submitted a notice of disagreement with the adverse 
decision.  In January 1990, the RO issued a statement of the 
case to the veteran and his accredited representative.  The 
veteran did not subsequently submit a substantive appeal from 
the denial of service connection.  

The evidence upon which the VA formulated its May 1989 rating 
decision may be briefly summarized.  The veteran's service 
medical records make no reference to arthritis of the feet.  
In his October 1988 claim for service connection, the veteran 
advanced that he incurred arthritis of the feet secondary to 
his service-connected bilateral foot frostbite residuals.  
The remainder of the clinical documentation then of record 
does not refer to arthritis of the feet.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2000) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2000).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the May 1989 rating decision 
denying service connection for arthritis of the feet consists 
of VA examination and clinical documentation; private 
clinical documentation; transcripts of the hearings on 
appeal; and written statements from the veteran, the 
veteran's wife, and the veteran's daughters.  A November 1992 
VA treatment entry states that the veteran related having 
arthritis in his toes.  In his April 1993 notice of 
disagreement, the veteran advanced that he had been treated 
for arthritis of the feet with medication by VA physicians 
for over ten years.  

At a June 1993 VA examination for compensation purposes, the 
veteran reported that he had been diagnosed with and treated 
for arthritis of the feet by VA physicians in approximately 
1983.  He clarified that he had been told that he no longer 
had arthritis as recent X-ray studies revealed no 
abnormalities.  Contemporaneous X-ray studies of the feet 
were noted to be within normal limits.  The VA examiner 
concluded that there was no current evidence of arthritis.  A 
diagnosis of "no arthritic disease apparent" was advanced.  

At the January 1994 hearing before a VA hearing officer, the 
veteran testified that he had been diagnosed with arthritis 
of the feet in approximately 1979 or 1984.  He stated that 
his VA and private physicians had informed him that his 
arthritis disorder was etiologically related to his 
service-connected bilateral foot frostbite residuals.  In a 
May 1994 written statement, the veteran conveyed that he had 
been treated for arthritis of the feet at a VA medical 
facility for over ten years.  

At the February 1997 hearing before the undersigned Member of 
the Board, the veteran stated that he had arthritis of the 
feet.  While acknowledging that he had been previously told 
by a physician that he did not have arthritis of the feet, 
the veteran testified that a Dr. Nolan and William B. Dawson, 
M.D., had informed him that he had arthritis of the feet 
possibly related to his frostbite residuals based upon his 
subjective history.  The undersigned Board Member informed 
the veteran that he should submit evidence supporting his 
assertion that he had chronic arthritis of the feet.  

A February 1997 written statement from Dr. Dawson indicates 
that the veteran X-ray studies of the veteran's feet were 
entirely normal.  At an October 1998 VA examination for 
compensation purposes, the veteran stated that he had been 
diagnosed with arthritis of the toes by a Dr. Phillips and a 
Dr. Henshaw.  Contemporaneous X-ray studies of the feet 
revealed no evidence of arthritis.  An April 2000 VA X-ray 
study of the feet revealed no joint narrowing or "critical 
arthritic change."  

In reviewing the additional documentation submitted into the 
record since the May 1989 rating decision, the Board observes 
that it is cumulative in nature and does not advance any 
competent evidence showing that the veteran has chronic 
arthritis of the feet.  The multiple X-ray studies of the 
feet submitted since the May 1989 rating decision fail to 
reveal any findings consistent with arthritis.  The veteran's 
statements on appeal are essentially cumulative of his 
previous statements to the effect that he had incurred and 
been treated for arthritis of the feet secondary to his 
service-connected frostbite residuals.  When the claim was 
previously denied, there was no competent evidence of 
arthritis of the feet.  The recent submissions have not cured 
this defect.  In light of the foregoing, the Board finds that 
new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
arthritis of the feet.  


II.  Frostbite Residuals of the Feet

A.  Historical Review

In April 1973, the RO granted service connection for 
bilateral foot frostbite residuals and assigned a 30 percent 
evaluation for that disorder.  In January 1999, the RO 
granted separate 20 percent evaluations for the veteran's 
right foot frostbite residuals and left foot frostbite 
residuals and effectuated the awards as of January 12, 1998.  
In July 1999, the RO increased the evaluations for the 
veteran's right foot frostbite residuals and left foot 
frostbite residuals from 20 to 30 percent and effectuated the 
awards as of January 12, 1998.  

B.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  On and before August 
12, 1998, the rating schedule directed that a 30 percent 
disability evaluation was warranted for residuals of 
bilateral frozen feet with persistent moderate swelling, 
tenderness, and redness.  A 50 percent evaluation required 
the loss of a toe or parts thereof and persistent severe 
symptoms.  Higher evaluations could be assigned where there 
were extensive losses upon reference to the diagnostic codes 
pertaining to amputation of a toe and/or a combination of 
toes.  There was no requirement that there be loss of a toe 
or a part thereof for persistent moderate symptoms.  38 
C.F.R. § 4.104, Diagnostic Code 7122 (1998).  

On August 13, 1998, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to cold injuries including frostbite residuals.  Under the 
amended rating schedule, a 20 percent disability evaluation 
is warranted for cold injury residuals which are productive 
of arthralgia or other pain, numbness, or cold sensitivity 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 30 percent evaluation requires arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Each affected part (e.g., hand, 
foot, ear, or nose) is to be separately evaluated and 
combined in accordance with the provisions of 38 C.F.R. 
§§ 4.25, 4.26 (2000).  Amputations of the fingers or the toes 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy are to be 
separately evaluated under other diagnostic codes.  Other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., are to be separately evaluated unless they are used to 
support an evaluation under Diagnostic Code 7122.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2000) which provides that the VA may award an increased 
evaluation based on a change in the regulation retroactive 
to, but no earlier than, the effective date of the amended 
regulation.  In such situations, the Board should apply the 
prior version of the regulation for the period prior to the 
amendment and utilize the amended regulation for the period 
on and after the effective date.  VAOPGPREC 3-2000 (Apr. 10, 
2000).  

1.  Evaluation Prior to January 12, 1998.  

An August 1991 VA treatment entry states that the veteran was 
diabetic.  He was reported to have received his prescribed 
molded shoes.  On examination, the veteran exhibited frozen 
foot residuals, keratosis of the feet, onychomycosis of the 
toenails, and no ulcerations.  

In his June 1992 claim for increased evaluation, the veteran 
advanced that his bilateral foot frostbite residuals had 
increased in severity.  In a July 1992 written statement, the 
veteran conveys that his frostbite residuals were manifested 
by blackened toenails; daily bilateral foot cramping and 
numbness; and associated impaired sleep.  
VA treatment entries dated in July and November 1992 reflect 
that the veteran complained of a tingling sensation on the 
outside of his right foot and nocturnal bilateral foot pain 
and cramping.  On examination, the veteran exhibited darkened 
toenails, bilateral pinch calluses, plantar keratosis, 
onychomycosis, and decreased right foot sensation.  

A March 1993 VA treatment record states that the veteran 
complained of painful feet and reduced right fourth and fifth 
toe sensation.  Treating VA medical personnel observed that 
the veteran exhibited onychomycosis; right foot pinch 
calluses; normal circulation and pulses; and hair growth on 
the toes.  

At the June 1993 VA examination for compensation purposes, 
the veteran complained of intermittent bilateral foot pain 
and numbness and associated intermittent sleep impairment.  
The examiner observed that the veteran's feet appeared normal 
with no obvious deformity.  On examination, the veteran 
exhibited a normal gait with minor pain and discomfort; small 
calluses at the base of both great toes; normal skin vascular 
changes except for onychomycosis; a full range of motion of 
the toes; reduced right fourth and fifth toe and left fifth 
toe sensation; and bilateral 1+ pulses with capillary refill 
time of less than two seconds.  

At the January 1994 hearing on appeal, the veteran testified 
that he experienced bilateral foot redness and numbness; a 
burning sensation in the feet; and intermittent foot 
swelling.  His feet became cold and numb during the night.  
The veteran acknowledged that he had had no toes amputated.  

A February 1995 written statement from the veteran relates 
that his toes were blackened.  He stated that he experienced 
progressive bilateral foot pain, numbness, tingling, and 
coldness.  His foot symptoms kept him awake at night.  

A June 1995 VA neurological evaluation conveys that the 
veteran complained of bilateral foot numbness and tingling of 
twenty-eight years' duration.  Impressions of a chronic 
fungal infection between the toes and "polyneuropathy 
probably diabetic" were advanced.  
A December 1996 physical evaluation from Dr. Dawson indicates 
that while the veteran was able to heel walk, he could only 
tandem walk with great difficulty.  He exhibited increased 
callous formation around the periungual areas of the toes; 
warm feet with good capillary refill; non-palpable dorsalis 
pedis and posterior tibial pulses; normal lower extremity 
muscle strength, tone, and bulk; flexor plantar reflexes; and 
an absent Hoffman's sign.  The doctor advanced an impression 
of a generalized sensorimotor peripheral neuropathy "most 
likely" secondary to his previous frostbite and diabetes 
mellitus.  

At the February 1997 hearing before the undersigned Member of 
the Board, the veteran testified that he experienced 
bilateral lower extremity numbness, tingling, and aching; 
bilateral foot coldness; and associated sleep impairment.  
The veteran's wife testified that the veteran's feet were 
very sensitive.  

A November 1997 physical evaluation from Lawrence H. 
Phillips, II, M.D., states that the veteran complained of 
progressive bilateral foot and leg pain, coldness, numbness, 
and tingling.  Dr. Phillips concluded that the veteran had a 
significant generalized peripheral neuropathy with some 
frostbite-related sensory symptoms.  

At the October 1998 VA examination for compensation purposes, 
the VA examiner observed that the veteran had not lost any 
toes or parts thereof.  

Prior to January 1998, the veteran's bilateral foot frostbite 
residuals were shown to be productive of subjective 
complaints of foot swelling, redness, and tenderness and 
clinical findings of frostbite-related sensory impairment, 
calluses, cold toes with good capillary refilling, and no 
associated loss of a toe or any parts thereof.  The Board 
acknowledges that the veteran testified on appeal that his 
bilateral foot frostbite residuals were manifested by 
persistent moderate symptoms with episodic severe symptoms.  
The veteran conceded that he had not lost a toe or any part 
thereof.  In the absence of objective evidence of both 
persistent severe frostbite symptoms and the loss of a toe or 
any part thereof, the Board finds that an evaluation in 
excess of 30 percent for the period prior to January 12, 1998 
is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(1998).  The Board notes that as the applicable diagnostic 
criteria does not rest on limitation of motion, the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) is not for 
application in the instant claim.  IN reaching this 
determination, the Board notes that the requirement for a 50 
percent rating required loss of toes or parts and persistent 
severe symptoms.  The use of the term and establishes that 
both requirements were required.  Even if we assume that a 50 
percent evaluation could be assigned without loss of toes or 
parts under the provisions of 38 C.F.R. § 4.7, the 
preponderance of the evidence is against the claim.  The 
veteran does not have loss of toes or parts, the 1998 
examination disclosed that he had good pulses in the feet.  
Although the examiner noted that he had pain, numbness and 
tingling associated with the service connected disability, 
nothing in the record reflects that the overall impairment 
was more than moderate.  The Board has specifically 
considered the veteran's testimony, however, we conclude that 
the observations of the skill professional are more probative 
of the degree of impairment than the veteran's lay statements 
and testimony.


2.  Evaluations on and after January 12, 1998.

A June 1998 physical evaluation from Edward A. Waybright, 
M.D., reports that the veteran complained of sharp bilateral 
foot and lower leg pain and burning which kept him awake at 
night.  The veteran reported that he walked between two and 
four miles a day.  The veteran was noted to have sustained a 
December 1997 cerebrovascular accident.  On examination, the 
veteran exhibited good pulses in the feet and cool toes.  

At the October 1998 VA examination for compensation purposes, 
the veteran complained of bilateral foot pain, tingling, 
numbness, weakness, and stiffness.  He reported that his feet 
were chronically cold.  He had sustained a cerebrovascular 
accident in December 1997.  The veteran denied foot swelling, 
heat, or redness.  On examination, the veteran exhibited a 
cautious gait secondary to foot tenderness; bilateral foot 
tenderness and coolness to touch; decreased lower extremity 
hair growth; normal capillary refill of the feet and the 
toes; normal foot reflexes; and no foot swelling.  The 
examiner diagnosed the veteran with bilateral frostbite 
residuals of the feet including pain, numbness, and tingling.  

A May 1999 treatment record from Dr. Waybright states that 
the veteran reported that his symptoms had been improved by 
his prescribed medication.  He stated that he had been able 
to play basketball without associated foot problems.  

At the April 2000 VA examination for compensation purposes, 
the veteran complained of bilateral foot and leg pain which 
significantly impaired his ability to walk and bilateral foot 
swelling, numbness, and coldness.  On examination, the 
veteran exhibited a slow and cautious gait; tender and cold 
feet to touch; reduced lower extremity hair growth and 
reflexes; and a fungal infection involving all of the 
toenails.  Contemporaneous X-ray studies of the feet revealed 
some vascular calcification between the first and the second 
toes.  

In an undated written statement received in April 2000, the 
veteran advanced that his bilateral foot frostbite residuals 
were manifested by bilateral foot pain, numbness, and 
tingling; cold feet; poor circulation; a fungal infection; 
and leg muscle atrophy.  

The Board finds that the amended version of Diagnostic Code 
7122 is more favorable to the veteran as it provides for the 
assignment of separate evaluations for each body segment 
affected by his service-connected frostbite residuals whereas 
the prior version assigned a single evaluation for bilateral 
frostbite residuals of the feet.  The veteran's right foot 
frostbite residuals and left foot frostbite residuals are 
currently separately evaluated as 30 percent disabling under 
the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2000).  The evaluations were effectuated as of January 12, 
1998, a date prior to the effective date for amended 
Diagnostic Code 7122.  Therefore, the Board must review the 
veteran's entitlement to increased evaluations under the 
prior version of Diagnostic Code 7122 for the period between 
January 12, 1998 and August 12, 1998 and the amended version 
thereafter.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

The probative evidence of record does not establish that the 
veteran's bilateral foot frostbite residuals were manifested 
by persistent severe symptoms or the loss of a toe or any 
part thereof during the period between January 12, 1998 and 
August 12, 1998.  Therefore, the Board concludes that the 
current separate 30 percent evaluations adequately reflect 
the disability picture associated with the veteran's 
bilateral foot frostbite residuals between January 12, 1998 
and August 12, 1998.  Again, the Board notes that the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) is not for 
application in the instant claim.  

In turning to the veteran's entitlement to evaluations in 
excess of 30 percent on and after August 13, 1998, the Board 
observes that the veteran is currently in receipt of the 
maximum schedular evaluations for his right foot frostbite 
residuals and left foot frostbite residuals.  No other 
diagnostic criteria are currently applicable under which to 
assign other separate evaluations for the veteran's 
service-connected frostbite residuals of the feet.  
Therefore, the Board concludes that increased evaluations for 
the veteran's right foot frostbite residuals and left foot 
frostbite residuals are not warranted.  

Based on a recent decision of the Court, it appears that the 
veteran may have entered a notice of disagreement in regard 
to the denial of service connection for peripheral 
neuropathy.  In this case, the issue is not inextricably 
intertwined with the issue on appeal.  Even if it were 
concluded that the peripheral neuropathy were service 
connected, the veteran's overall manifestations would not 
meet the criteria for a 50 percent evaluation under the old 
criteria.  If service connection were to be granted and rated 
under the new criteria, such would be rated separately.  
Therefore, the veteran is not prejudiced in regard to a 
decision of the rating issues. 


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for arthritis of the feet is denied.  
An evaluation for the veteran's frostbite residuals of the 
feet in excess of 30 percent for the period prior to January 
12, 1998 is denied.  An evaluation in excess of 30 percent 
for right foot frostbite residuals is denied.  An evaluation 
in excess of 30 percent for left foot frostbite residuals is 
denied.  


REMAND

The veteran has submitted a timely notice of disagreement 
with the denial of service connection for peripheral 
neuropathy.  The RO has not issued a statement of the case or 
supplement statement of the case which addresses that issue.  
The Court has directed that where an appellant has submitted 
a timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, this 
case is REMANDED for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  

2.  The RO should issue a statement of 
the case to the veteran which addresses 
the issue of his entitlement to service 
connection for peripheral neuropathy.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

